Citation Nr: 1456755	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.
This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for service-connected PTSD.  In a January 2010 rating decision, the RO increased the Veteran's rating to 50 percent effective the date of his December 2007 claim for an increased rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the PTSD claim. 

The Veteran was last afforded a VA examination for his service-connected PTSD in April 2008.  Subsequently, while receiving VA treatment for PTSD in March 2011, the Veteran reported that his PTSD had worsened since the 2008 examination.  Accordingly, a new examination is warranted to assess the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Relevant ongoing medical records, specifically those from Evanston Vet Center, should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain mental health VA treatment records not currently contained in the electronic claims file.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to assess the current severity of the Veteran's PTSD.  The claims file should be reviewed by the examiner in conjunction with the examination.  All symptomatology associated with his PTSD should be reported. 

3. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


